657 S.E.2d 352 (2008)
Darvella JONES
v.
HARRELSON AND SMITH CONTRACTORS, LLC, a North Carolina Corporation, and Rodney S. Turner d/b/a Rodney S. Turner Housemovers.
No. 36A07.
Supreme Court of North Carolina.
March 7, 2008.
Smith Moore, LLP, by J. Donald Cowan, Jr. and Elizabeth Brooks Scherer, Raleigh, for plaintiff-appellant.
Hopf & Higley, P.A., by Donald S. Higley, II, Greenville, for defendant-appellee Harrelson and Smith Contractors, LLC.
Troutman Sanders, LLP, by Hannah G. Styron and D. Martin Warf, Raleigh, for North Carolina Association of Defense Attorneys; and Elliot Pishko Morgan, P.A., by David C. Pishko, Winston-Salem, for North Carolina Academy of Trial Lawyers, amici curiae.
PER CURIAM.
The decision of the Court of Appeals is reversed, and this case is remanded to that court for reconsideration in light of Dogwood Development & Management Co. v. White Oak Transport Co., ___ N.C. ___, 657 S.E.2d 361, 2008 WL 612791 (2008), and State v. Hart, 361 N.C. 309, 644 S.E.2d 201 (2007).
REVERSED AND REMANDED.